Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/1/21 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan G. Dobbs on 2/23/21.

The application has been amended as follows:
Independent claim 14 is amended so that the claims appear as follows:

Claim 14 (Currently Amended): A method of maintaining, with a processor, and/or increasing, with a processor, a user's perceived comfort within a building that is serviced by an HVAC system, the method comprising: monitoring an indoor temperature, an indoor humidity, and an outdoor temperature; detecting when each of a variety of different environmental conditions occurs, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count; in response to detecting a change in one of the variety of different environmental conditions that might affect the user's perceived comfort level, prompting the user to input the user's perceived comfort; populating a database with each of the user's perceived comfort along with a respective environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level; developing a user's comfort profile based, at least in part, on the database; and based at least in part on the user's comfort profile, providing one or more commands to the HVAC system that cause the HVAC system to achieve an environmental condition inside the building under which the user is expected to be comfortable.

REASONS FOR ALLOWANCE
	Claims 1-2, 6-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, and 6-13
Regarding claim 1, the prior art of record, Johnson et al. (US 20100262298) discloses a method for calibrating a set-point for climate control includes a sensor network having a plurality of sensors configured to report a climate condition, a database is configured to receive reports from the sensors and generate one or more profiles reflecting at least one of historic climate control information and occupant preferences. A controller is configured to receive information from the profiles to generate a set-point based upon an optimization program. The optimization program is implemented to balance competing goals to generate the set-point for controlling climate control equipment in accordance with the set-point (Johnson, see Fig. 3, [0023]-[0024], [0044] and [0061]). The prior art of record, Nishimura et al. (US 20090204262) discloses a method for detecting a change in temperature without actuation of HVAC system (Nishimura, see Fig. 20). The prior art of record, Federspiel et al. (US 5170935) discloses a method that measures selected environmental variables in the enclosed area, calculates a value of a comfort index which is a function of the values of the 
However, regarding claim 1, the combination of prior arts does not describe:
detecting a variety of different environmental conditions, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count; prompting the user to input a perceived comfort level for each of the variety of different environmental conditions; generating perceived comfort levels for the variety of different 

Claims 14-15
Regarding claim 14, the prior art of record, Johnson et al. (US 20100262298) discloses a method for calibrating a set-point for climate control includes a sensor network having a plurality of sensors configured to report a climate condition, a database is configured to receive reports from the sensors and generate one or more profiles reflecting at least one of historic climate control information and occupant preferences. A controller is configured to receive information from the profiles to generate a set-point based upon an optimization program. The optimization program is implemented to balance competing goals to generate the set-point for controlling climate control equipment in accordance with the set-point (Johnson, see Fig. 3, [0023]-
However, regarding claim 14, the combination of prior arts does not describe:
detecting when each of a variety of different environmental conditions occurs, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count; in response to detecting a change in one of the variety of different environmental conditions that might affect the user's perceived comfort level, prompting the user to input the user's perceived comfort; populating a database with each of the user's perceived comfort along with a respective environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level; developing a user's comfort profile based, at least in part, on the database; and based at least in part on the user's comfort profile, providing one or more commands to the HVAC system that cause the HVAC system to achieve an environmental condition inside the building under which the user is expected to be comfortable

Claims 17-20
Regarding claim 17, the prior art of record, Johnson et al. (US 20100262298) discloses a controller for calibrating a set-point for climate control includes a sensor network having a plurality of sensors configured to report a climate condition, a database is configured to receive reports from the sensors and generate one or more profiles reflecting at least one of historic climate control information and occupant preferences. The controller is configured to receive information from the profiles to generate a set-point based upon an optimization program. The optimization program is 

Identify when each of a variety of different environmental conditions are occurring, wherein the variety of different environmental conditions include different combinations of indoor temperature, outdoor temperature, indoor humidity, outdoor humidity, solar index, smog level, wind speed, wind direction, and pollen count; prompt a user via the user interface to input a perceived comfort level under each of the variety of different environmental conditions; receive perceived comfort levels via the user interface; and transmit each of the perceived comfort levels to a remote server over the network in order to populate a database that includes each respective perceived comfort level of the perceived comfort levels along with an environmental condition of the variety of different environmental conditions that corresponds to the respective perceived comfort level

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117